Case 1:19-cr-20603-MGC Document 33 Entered on FLSD Docket 03/03/2020 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 19-20603-CR-COOKE/GOODMAN

  UNITED STATES OF AMERICA

  vs.

  ABDUL-MAJEED MAROUF AHMED ALANI,

                          Defendant.
  __________________________________________/

               NOTICE OF FILING DECLARATIN OF RICHARD SHAFER

         COMES NOW the United States of America, by and through the undersigned Assistant

  United States Attorneys, and files this Notice with the declaration of Richard Shafer, Pilot,

  American Airlines.

                                                    Respectfully submitted,

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY

                                              By: s/ Randy A. Hummel
                                                  Randy A. Hummel
                                                  Assistant United States Attorney
                                                  Senior Litigation Counsel
                                                  Florida Bar No. 973378
                                                  99 Northeast 4th Street
                                                  Miami, Florida 33132-2111
                                                  Tel: (305) 961-9299
                                                  Email: randy.hummel@usdoj.gov

                                            By:     s/ Maria K. Medetis
                                                    Maria K. Medetis
                                                    Assistant United States Attorney
                                                    Florida Bar No. 1012329
                                                    99 N.E. 4th Street
                                                    Miami, FL 33132-2111
                                                    Tel: (305) 961-9010
                                                    Email: maria.medetis@usdoj.gov
Case 1:19-cr-20603-MGC Document 33 Entered on FLSD Docket 03/03/2020 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 3, 2020, I electronically filed the foregoing with the

  Clerk of the Court using CM/ECF.


                                                  s/Maria K. Medetis
                                                  Maria K. Medetis
                                                  Assistant United States Attorney




                                              2
